DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Remarks
The Examiner notes that the instant application was previously examined by a different examiner. As such, the Examiner proceeds with prosecution giving full faith and credit to the search and action of the previous examiner per MPEP § 704.01:

When an examiner is assigned to act on an application which has received one or more actions by some other examiner, full faith and credit should be given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general the second examiner should not take an entirely new approach to the application or attempt to reorient the point of view of the previous examiner, or make a new search in the mere hope of finding something. See MPEP § 719.05.

Examiner notes that the claims are replete with 112 issues and the examiner has tried to highlight as many as possible, as indicated below. Applicant is requested to correct all 112 issues, including those not explicitly pointed out to help promote compact precaution and help clarify the record so that the intended scope of the claimed invention can be ascertained by a person having ordinary skill in the art. 

Response to Arguments
Applicant’s arguments, filed on 06/15/2022, with respect to 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
The examiner has provided a non-final rejection to address the claim language issues that are need to make an appropriate determination regarding the allowability of the claimed invention.
See full rejection below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the claim limitation recites “wherein the deep learning model is trained by measured data for the water quality indicator of a third set of time-spatial points and an initial parameter of the fluid dynamic model, wherein disturbance variables are added to the measured data for the water quality indicator of the third set and the initial parameter of the fluid dynamic model respectively to obtain training samples for the deep learning model, wherein the disturbance variables for the measured data are in a predetermined range so that the measured data with the disturbance variable is a possible measured data in the water body” (emphasis added) that is consider new matter because the original specification of claim 5 limitation discloses “wherein disturbance variables are added to the measured data for the water quality indicator of the third set and the initial parameter of the fluid dynamic model respectively to obtain training samples for the deep learning model” and Fig. 6 and specification paragraph 0063 discloses the use of the parameter but not the specifics in the amended claim limitation. It does not appear that the original disclosure discusses how the predetermined range if used with the disturbance variable for training a deep learning model and generating training samples using the fluid model as claimed in the amended claim 1 limitations, (also see original claim set filed 04/02/2018). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recite the following limitations that renders the claim indefinite for the reasons highlighted below:
“a measured data for a water quality indicator or a first set of time  and measured for the quality indicator of a second set… measured data for the water quality indicator of a third set of time-spatial points”
It is not clear if the indicator for the second, third, etc. sets are meant to be the same as the indicator for the measured first set; there is no antecedent basis for the recited “…the water quality indicator” for the sets recited after the first one. 
“the measured data” in the limitation “wherein the disturbance variables for the measured data are in a predetermined range so that the measured data with the disturbance variable is a possible measured data in the water body”
It is unclear if it is referring to the third set or all measured data associated with all claimed sets or some combination.
 “the deep learning model” 
because there is a lack of antecedent basis for this claim limitation. Specifically, there is no recitation of a deep learning model prior to the claim limitation disclosed in the claimed invention.
“wherein the deep learning model is trained by measured data for the water quality indicator of a third set of time-spatial points and an initial parameter of the fluid dynamic model, wherein disturbance variables are added to the measured data for the water quality indicator of the third set and the initial parameter of the fluid dynamic model respectively to obtain training samples for the deep learning model, wherein the disturbance variables for the measured data are in a predetermined range so that the measured data with the disturbance variable is a possible measured data in the water body”
The intended scope of  this limitation is challenging to ascertain. It appears that the claim using measured data for the water quality indicator of a third set of time-spatial points and an initial parameter of the fluid dynamic model; however the fluid model is used to generate training models when disturbance variables are added to both the claimed third data set and initial parameter. The term “disturbance variable” is not a term with a standard meaning in the art particularly given that is a variable that can be added to data (e.g. a value) and to a parameter of a model (e.g. a feature or attribute symbol). It is unclear as Fig. 6 appears to not clarify how the  “parameter” is add to the deep learning model. 

    PNG
    media_image1.png
    377
    923
    media_image1.png
    Greyscale

When are the measured data associated with a predetermined range before the fluid model is trained or when the measurements are taken or both or a combination of the two? Also see the antecedent basis issue above. 
Is the deep learning model trained using the third data set now updated using training samples generated by the claimed fluid dynamic model or is it trained initially using the training samples generated by the claimed fluid dynamic model? Fig. 6 of the original specification appears to support that the range is used to update a trained deep learning  model in addition to the output of the fluid dynamic model.
“an initial parameter of the fluid dynamic model” 
because there is lack of antecedent basis for the claimed “the fluid dynamic model.
“wherein the simulated data for the water quality indicator of the second set is obtained based on a fluid dynamic model using the measured data for the water quality indicator of the first set as an input of the fluid dynamic model and using a value in the estimated value range as a parameter of the fluid dynamic model” (emphasis added)
The reference to “the fluid dynamic model” is not clear if it is referring the recited ‘a fluid dynamic model” or the previously recited “the fluid dynamic model” or both. One of ordinary skill in the art would be unable to ascertain the intended scope of the claim.

Regarding claims 11 and 16 recite similar limitations to claim 1 and are rejected under the same rationale. 
Regarding claim 2 the claim recites the limitation “at least one of a deep learning model and a support vector machine” that renders the claim indefinite because the BRI would limit the claim to just using a deep learning model where the dependent claims recites “the deep learning model” multiple times. Should are there be a plurality of deep learning models and how is the one recited in claim 2 different that what is recited in claim 1. Given that claim 1 already appears to require at least one deep learning model, how is the claim further limiting? See rejection under 112(d) below.
Examiner notes MPEP 2173.05(h) provides guidance on dealing with claims recited alternative limitations: In the instance where the list of potential alternatives can vary and ambiguity arises, then it is proper to make a rejection under 35 U.S.C. 112(b)  and explain why there is confusion.
 
Regarding claim 3 limitations “the deep learning model” and “the fluid dynamic model” that renders the claim indefinite because of the antecedent basis issues discussed in claim 1 limitations. 
Furthermore, claim 3 limitation recites the limitation:
“simulated data for the water quality indicator of a fourth set of time-spatial points” and “the simulated data for the water quality indicator of the fourth set” that render the claim indefinite. It is unclear if the recited “the quality indicator” is meant to be the same as the indicator from the first measured set. 
“the value range output” that renders the claim indefinite because there is lack of antecedent basis for this limitation.
“the value range output from the deep learning model” that renders the claim indefinite because there is lack of antecedent basis for this limitation; also there is a missing step because claim 3 and 1 do not provide steps regarding how the deep learning model is used to generate the claimed “the value range output”. 

Regarding claim 4 the claim recites “the deep learning model that renders the claim indefinite because of the antecedent basis issues discussed in claim 1 limitations.
Furthermore, claim 4 limitation recites the limitation:
 “the value range output” that renders the claim indefinite because there is lack of antecedent basis for this term.

Regarding claim 6 limitations “the fluid dynamic model” that renders the claim indefinite because of the antecedent basis issues discussed in claim 1 limitations.
Regarding claim 7 the claim recites “the deep learning model” that renders the claim indefinite because of the antecedent basis issues discussed in claim 1 limitations.

Regarding claims 12-14 and 17-19, the claims recite similar limitations to claims 2-4 respectively and are thus rejected under the same rationale.
Regarding the dependent claims (i.e. 2-10 which depend of claim 1; 12-15 which depend on claim 11; and 17-20 which depend on claim 16), the limitations do not resolve the deficiencies noted in the dependent claims 1. 11, and 16 above. Thus, the dependent claims are appropriately rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Because the claim limitation “wherein estimating the value range of the water body parameter further comprises using at least one of a deep learning model and a support vector machine”  is recited in alternative form, the second element (i.e. support vector machine) is optional and thus not required as recited in claim 2 limitation. Therefore, the claim is not further imitating (assuming the/a deep learning model are the same, see 112(b) rejection above).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Examiner notes MPEP 2173.05(h) provides guidance on dealing with claims recited alternative limitations.
Regarding claims 12 and 17, the claims recite similar limitations to claim 2 limitations and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 11-12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2009/0294122 A1, hereinafter Hansen) in view of Leaders et al. (US 2016/0161310 A1, hereinafter Leaders), further in view of Jaloree et al. (“Decision tree approach to build a model for water quality” 2014, hereinafter Jaloree), and Dashevskiy et al. (US 2004/0256152 A1, hereinafter Dashevskiy), and Holub et al. (US 2016/0299516 A1, hereinafter Holub), and Dutta et al. (NPL: “Output Range Analysis for Deep Neural Networks”, hereinafter ‘Dutta’).

Regarding claim 1, Hansen teaches: A computer-implemented method comprising: determining an optimal value of the water body parameter by comparing the measured data for the water quality indicator of the second set and simulated data for the water quality indicator of the second set ([0111] "Simulation results of the type illustrated in FIG. 6 may be used for history matching after a stimulation job is performed. When good matches between simulated and actual data are obtained the software can be used to optimise the design of new jobs. At a given time during the stimulation job the simulation software evaluates the optimum pumprate based on a realtime comparison of measured and simulated data. This may guide the stimulation operator to apply the optimum rates during the remainder of the stimulation job." [0076] "The input parameters may include: Reservoir properties: Porosity, Water saturation, Permeability, Skin, Pressure, Temperature of surroundings, Matrix compressibility Fluid properties: Density, Viscosity, Compressibility, Heat capacity, Acid concentration" [0083] “Numerical: Maximum time step” [0084] “Options: Viscosity calculation, Permeability calculation” [0085] “Pump schedule: Rate, Fluid type, Drag reducer concentration, Coiled tubing position” [0086] “Wormhole model data: Linear to radial flow scaling” [0087] “Grid properties: Number of cells, Grid type, Initial fluid content.” [0088] e.g., "Most of the input variables are directly measurable in a manner known in the art.")
wherein the simulated data for the water quality indicator of the second set is obtained based on a fluid dynamic model using the measured data for the water quality indicator of the first set as an input of the fluid dynamic model and using a value as a parameter of the fluid dynamic model ([0112] "As mentioned above, the simulation process involves the calculation/modelling of the flow of acid and other fluids through the system, i.e. from the wellhead to the reservoir. In the following, an embodiment of the step S4-2 of calculating iteration values for the flow between cells will be described in greater detail. The embodiment is based on considerations of fluid dynamics, reaction kinetics, well test analysis and numerical analysis." [0091] "To this end, in step S4-1, the process selects/estimates an initial value P.sup.0 of the solution vector." Examiner notes that simulation results from the simulation process are based on a fluid dynamics using the measured data and using an init value).  
Hansen does not explicitly teach: estimating a value range of a water body parameter based on measured data for a water indicator of a first set of time-spatial points and measured data for the water indicator of a second set of time-spatial points.
	However, Leaders teaches: estimating a value range of a water body parameter based on measured data for a water indicator of a first set of time-spatial points and measured data for the water indicator of a second set of time-spatial points ([0076] "In general, flow sensors can measure different flow parameters, such as duration of flow events, peak water flow rate during a particular time interval, average flow rate during a particular time interval, instantaneous flow rate during a time interval, slope of accumulation during a particular time interval, instantaneous flow rate slope during a particular time interval, interval between active flow events, shape of flow rate versus time, both onset and release events, the like, or combinations thereof." [0077] "The monitoring system can also record other information such as season/month of the year, day of the week, time of the day, geographic location, gender/age/number of occupants in home or building, health conditions of home occupants, current weather conditions from, occupation state of the home or building, and/or other side information." [0078] "In some implementations, using training data with information indicative of active plumbing fixtures and water-using appliances when a particular set of measured data is observed, a processor (e.g., associated with a computer device) can generate (or estimate) a statistical model for use in detecting (or identifying) active devices based on measured data. The computer device (such as a server) can employ statistical techniques such as histograms, kernel density estimation, Gaussian mixture models (GMMs), hidden Markov models (HMMs), factorial HMMs, or other statistical modeling methods. Specifically, let Y be a vector of any combination of measured data (such as fluid flow measurements, other sensor(s) data and/or other data as described above) and let X be a device-events vector indicative of active devices, or a number thereof, in a monitored fluid distribution system (such as a water distribution system of a building or an apartment). Generating the statistical model can include estimating the probabilities p(Y|X) and/or p(X|Y) for various instances of X and Y. For instance, generating the statistical model can include estimating the probability density function (pdf) (or probability mass function (pmf)) of the conditional random variable Y|X. In some implementations, the statistical model can be a classifier that allows mapping each observation vector Y to a respective device-events vector X." Examiner notes that estimating the probabilities reads on estimating a value range as applicant discloses a possibility vector in [0070].).
In view of the teachings of Leaders it would have been obvious for a person of ordinary skill in the art to apply the teachings of Leaders to Hansen before the effective filing date of the claimed invention in order to reduce water consumption through analysis of usage patterns, elimination of waste, leak detection, and incentives for lowered water use (cf. Leaders [0055] e.g., “Flow rate data and water usage statistics can be used to reduce water consumption through analysis of usage patterns, elimination of waste, leak detection, and incentives for lowered water use.”).
 	Hansen in view of Leaders does not explicitly teach: wherein the value range of the water body parameter is estimated using a decision tree.
	However, Jaloree teaches: wherein the value range of the water body parameter is estimated using a decision tree ([p. 25 Decision Tree] e.g., “Decision tree is a machine learning technique that allows us to estimate a quantitative target variable” [p. 26 Experimental Datasets] e.g., “In this research we have used Water Quality Data of Narmada river of Harda District M.P from 1990 to 2010.” [Table 2 and p. 26 Water quality parameters which is used for creating Model] e.g., “Many parameters can influence the surface water quality. Five parameters are selected for the investigations. The surface water quality can be classified as in following Table 2.” [Table 3 and p. 27 Description Of Class Attribute] e.g., “Generally, surface water quality can be divided into five classes … Class attribute have created according to following table 3.” Examiner notes that Jaloree teaches the value range of the water parameter, e.g. PH shown in Table 3, is estimated using a decision tree.)

    PNG
    media_image2.png
    281
    460
    media_image2.png
    Greyscale

	
In view of the teachings of Jaloree it would have been obvious for a person of ordinary skill in the art to apply the teachings of Jaloree to Hansen before the effective filing date of the claimed invention in order to use decision trees as highly effective tools in water quality prediction (cf. Jaloree [p. 26 ¶ 2] e.g., “Decision trees are highly effective tools in many areas such as data and text mining, information extraction, machine learning, and pattern reorganization.”).
	Hansen in view of Leaders and Jaloree does not explicitly teach: wherein the deep learning model is trained by measured data for the water quality indicator of a third set of time-spatial points, to obtain training samples for the deep learning model
	However, Dashevskiy teaches: wherein the deep learning model is trained by measured data for the water quality indicator of a third set of time-spatial points and an initial parameter of the fluid dynamic model ([0068] “For each test, 60% of the available data were used for building a model. Each model was trained to predict certain responses one time-step ahead. Trained models were then tested on the remaining 40% of the data.” [0051] "FIG. 3 illustrates a simple example of a neural net model that uses available data to predict system response. In FIG. 3, the numeral 31 identifies measured data for controls C, surface responses R.sub.s and downhole responses R.sub.d over time t.” [0034] e.g., “This lower boundary (TD) is determined by the availability of the “fastest” data and the speed at which the data can be processed at each time-step. For example, TD may be a short time interval (e.g., five seconds).” [0074] e.g., “During the simulation (prediction three minutes ahead in this example) actual controls measured during the field test were used as future inputs. Actual responses were used to initialize simulation of drilling dynamics.” Examiner notes that Hansen [0111] teaches the fluid dynamic model. Examiner further notes that the measured data set would be collected every five seconds. The third set of time-spatial points would be the data set after 10 seconds from the initial data set. The third set of time-spatial points would be mapped to the data set at C time in Fig. 2 below.

    PNG
    media_image3.png
    586
    365
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    277
    431
    media_image4.png
    Greyscale
),
	to obtain training samples for the deep learning model ([0051] "FIG. 3 illustrates a simple example of a neural net model that uses available data to predict system response. In FIG. 3, the numeral 31 identifies measured data for controls C, surface responses R.sub.s and downhole responses R.sub.d over time t. The numeral 33 identifies simulated data over time for C, R.sub.s and R.sub.d, and numeral 35 identifies desired controls for such parameters.")
In view of the teachings of Dashevskiy it would have been obvious for a person of ordinary skill in the art to apply the teachings of Dashevskiy to Hansen before the effective filing date of the claimed invention in order to achieve improvement in prediction accuracy when look ahead information is used (cf. Dashevskiy [0032] e.g., “the improvement in prediction accuracy when look ahead information is used.”).
	Hansen in view of Leaders, Jaloree, and Dashevskiy does not explicitly teach: wherein disturbance variables are added to the measured data for the water quality indicator of the third set and the initial parameter of the fluid dynamic model respectively…, wherein the disturbance variables for the measured data are … so that the measured data with the disturbance variable is a possible measured data in the water body
However, Holub teaches: wherein disturbance variables are added to the measured data for the water quality indicator of the third set and the initial parameter of the fluid dynamic model respectively… , wherein the disturbance variables for the measured data are … so that the measured data with the disturbance variable is a possible measured data in the water body ([0034] e.g., “The operating conditions can include, for example, outside air temperature and/or the pump speed of boiler 100 (e.g., in some embodiments pump speed may be a controlled variable, and in some embodiments pump speed may be a disturbance) and/or return water temperature.” [0055] e.g., “As such, the set point optimizer module may first reduce the supply water temperature set point at time t2, and then, after a delay (e.g., for the supply water temperature to cool to the reduced set point), increase the pump speed set point at time t3, as illustrated in FIG. 3.” [0038] "In some embodiments, the models can be pre-engineered models. For instance, estimator module 122 can initially determine (e.g., build and/or generate) the models based on initial values for the controlled variables, manipulated variables, and disturbances input into estimator module 122 during commissioning of controller 102, and then subsequently update and/or adjust the models during operation of boiler 100 based on the real time operational data and/or behavior of boiler 100." Examiner notes that Fig. 3 shows five different measured data sets from t1 to t5. Holub teaches the third set at t3 with the pump speed as a disturbance.

    PNG
    media_image5.png
    397
    618
    media_image5.png
    Greyscale
)
	In view of the teachings of Holub it would have been obvious for a person of ordinary skill in the art to apply the teachings of Holub to Hansen before the effective filing date of the claimed invention in order to reduce a cost of operation (cf. Holub [Abstract] e.g., “One controller includes a memory and a processor configured to execute executable instructions stored in the memory to determine a change to a set point of the boiler that would lower a cost of operating the boiler”).
	While Hansen in view of Leaders, Jaloree, Dashevskiy, and Holub teaches the claimed system for using a deep learning model for information retrieval and processing, as noted above. The Hansen in view of Leaders, Jaloree, Dashevskiy, and Holub doe not appear to expressly disclose the use of the deep learning model using a predetermined range as recited in the claim limitation: model, wherein the disturbance variables for the measured data are in a predetermined range so that the measured data with the disturbance variable…;
	Dutta does expressly teach the use of the deep learning model using a predetermined range as recited in the claim limitation: model, wherein the disturbance variables for the measured data are in a predetermined range so that the measured data with the disturbance variable…; (Dutta teaches in Intro,  Left Col: …Consider a deep NN classification model with the last layer neural units, before the softmax
computation to determine the class label, the value of the j-th last layer neural unit for the input i and poly(i) denote a compact polyhedron region around i modeling perturbations of the image i. The range of label li for the polyhedron input poly(i) is denoted by range(li, poly(i)). Label j is possible for a perturbation of input in poly(i) if and only if (range(l0) × range(l1) × . . . × range(lk)) ∩ {∀k lk ≤ lj } [claimed wherein the disturbance variables for the measured data are in a predetermined range so that the measured data with the disturbance variable]  is not empty.
	In view of the teachings of Dutta t would have been obvious for a person of ordinary skill in the art to apply the teachings of Leaders, Jaloree, Dashevskiy, and Holub before the effective filing date of the claimed invention in order to optimized computing operations to guaranteed range for a given model input range (cf. Dutta [Abstract]); doing so helps in implementing neural networks as deep learning models in automated control task (Dutta, Abstract).

Regarding claim 2, Hansen in view of Leaders, Jaloree, Dashevskiy, Holub, and Dutta teaches: The computer-implemented method according to claim 1.
	Hansen in view of Leaders, Dashevskiy, and Holub does not explicitly teach: wherein estimating the value range of the water body parameter further comprises using at least one of a deep learning model and a support vector machine.
	However, Jaloree teaches: wherein estimating the value range of the water body parameter further comprises using at least one of a deep learning model and a support vector machine ([p. 25 Decision Tree] e.g., “Decision tree is a machine learning technique that allows us to estimate a quantitative target variable (for example, profit, loss or loan amount) or classify observation into one category of a categorical target variable (for example, good/bad credit customer; churn or do not churn) by repeatedly dividing observations into mutually exclusive groups.” [Table 2 and p. 26 Water quality parameters which is used for creating Model] e.g., “Many parameters can influence the surface water quality.”).
The motivation to combine Hansen with Jaloree is the same rationale as set forth above with respect to claim 1.

Regarding claim 11, Hansen teaches: A system comprising: one or more processors; a memory coupled to at least one of the one or more processors; a set of computer program instructions stored in the memory and executed by at least one of the one or more processors in order to perform actions ([0030] “It is noted that the features of the methods described above and in the following may be implemented in software and carried out on a data processing device or other processing means caused by the execution of program code means such as computer-executable instructions. Here and in the following, the term processing means comprises any circuit and/or device suitably adapted to perform the above functions. In particular, the above term comprises general- or special-purpose programmable microprocessors, Digital Signal Processors (DSP), Application Specific Integrated Circuits (ASIC), Programmable Logic Arrays (PLA), Field Programmable Gate Arrays (FPGA), special purpose electronic circuits, etc., or a combination thereof.” [0031] “Hence, according to another aspect, a computer program comprises program code means adapted to cause a data processing device to perform the steps of the method described above and in the following, when said computer program is run on the data processing device.” [0032] “For example, the program code means may be loaded in a memory, such as a RAM (Random Access Memory), from a storage medium or from another computer via a computer network.”) of: claim 1, and is similarly analyzed.

Regarding claim 12, the claim recites the system of claim 2, and is similarly analyzed.

Regarding claim 16, Hansen teaches: A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the program instructions being executable by a device to perform a method ([0031] “Hence, according to another aspect, a computer program comprises program code means adapted to cause a data processing device to perform the steps of the method described above and in the following, when said computer program is run on the data processing device.” [0032] “For example, the program code means may be loaded in a memory, such as a RAM (Random Access Memory), from a storage medium or from another computer via a computer network.”) comprising: claim 1, and is similarly analyzed.

Regarding claim 17, the claim recites the computer program product of claim 2, and is similarly analyzed.

Claim(s) 3-4, 6-7, 9, 13-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Leaders, Jaloree, Dashevskiy, Holub, Dutta, and further in view of Frey et al. (US 2016/0364522 A1, hereinafter Frey).

Regarding claim 3, Hansen in view of Leaders, Jaloree, Dashevskiy, Holub, and Dutta teaches: The computer-implemented method according to claim 2.
	Hansen further teaches: wherein the simulated data for the water quality indicator of the fourth set is obtained based on the fluid dynamic model using the measured data for the water quality indicator of the third set ([0110] e.g., "Furthermore, any cell property at any time step can be retrieved from the output files, if required. An example of the simulation output compared to actual measurements is shown in FIG. 6. The graphs show the measured (solid lines 608, 609) and corresponding simulated pressure values (dotted lines 610, 611) lines at different locations" [0112] "the simulation process involves the calculation/modelling of the flow of acid and other fluids through the system, i.e. from the wellhead to the reservoir." [0091] "To this end, in step S4-1, the process selects/estimates an initial value P.sup.0 of the solution vector.").
Hansen in view of Leaders, Jaloree, Holub, and Dutta does not explicitly teach: an initial parameter of the fluid dynamic model,
wherein the measured data for the water quality indicator of the third set and simulated data for the water quality indicator of a fourth set of time-spatial points are used as inputs of the deep learning model.
	However, Dashevskiy teaches: an initial parameter of the fluid dynamic model ([0074] e.g., “During the simulation (prediction three minutes ahead in this example) actual controls measured during the field test were used as future inputs. Actual responses were used to initialize simulation of drilling dynamics.” Examiner notes that Hansen [0111] teaches the fluid dynamic model.),
	wherein the measured data for the water quality indicator of the third set and simulated data for the water quality indicator of a fourth set of time-spatial points are used as inputs of the deep learning model ([0051] "FIG. 3 illustrates a simple example of a neural net model that uses available data to predict system response. In FIG. 3, the numeral 31 identifies measured data for controls C, surface responses R.sub.s and downhole responses R.sub.d over time t. The numeral 33 identifies simulated data over time for C, R.sub.s and R.sub.d, and numeral 35 identifies desired controls for such parameters.").
	The motivation to combine Hansen with Dashevskiy is the same rationale as set forth above with respect to claim 1.
	Hansen in view of Leaders, Jaloree, Dashevskiy, Holub, and Dutta does not explicitly teach: the initial parameter is used to determine a ground-truth to be compared with the value range output from the deep learning model.
	However, Frey teaches: the initial parameter is used to determine a ground-truth to be compared with the value range output ([0091] "To this end, in step S4-1, the process selects/estimates an initial value P.sup.0 of the solution vector." [0009] e.g., "repeatedly updating one or more parameters of the neural network so as to decrease the error for a set of training cases chosen randomly or using a predefined pattern, where each training case comprises features extracted from a DNA or RNA sequence and corresponding targets derived from measurements of one or more condition-specific cell variables, until a condition for convergence is met at which point the parameters are no longer updated." Examiner notes that Frey teaches a target derived from measurements [ground-truth] is determined based on an initial value, and features extracted from a DNA or RNA sequence reads on [the value range output from the deep learning model].). 
In view of the teachings of Frey it would have been obvious for a person of ordinary skill in the art to apply the teachings of Frey to Hansen before the effective filing date of the claimed invention in order to improve predictive performances of the CVP compared to other systems by using deep neural networks (cf. Frey 0052] e.g., "The use of large (many hidden variables) and deep (multiple hidden layers) neural networks may improve the predictive performances of the CVP compared to other systems.”). 

Regarding claim 4, Hansen in view of Leaders, Jaloree, Dashevskiy, Holub, Dutta, and Frey teaches: The computer-implemented method according to claim 3.
	Hansen in view of Leaders, Jaloree, Dashevskiy, Holub and Dutta does not explicitly teach: wherein the deep learning model is trained so that a difference between the ground-truth and the value range output from the deep learning model is decreased.
	However, Frey teaches: wherein the deep learning model is trained so that a difference between the ground-truth and the value range output from the deep learning model is decreased ([0009] "In another aspect, a method for training a deep neural network to compute one or more condition-specific cell variables is provided, the method comprising: establishing a neural network comprising at least two connected layers of processing units; repeatedly updating one or more parameters of the neural network so as to decrease the error for a set of training cases chosen randomly or using a predefined pattern, where each training case comprises features extracted from a DNA or RNA sequence and corresponding targets derived from measurements of one or more condition-specific cell variables, until a condition for convergence is met at which point the parameters are no longer updated.").  
	The motivation to combine Hansen with Frey is the same rationale as set forth above with respect to claim 3.

Regarding claim 7, Hansen in view of Leaders, Jaloree, Dashevskiy, Holub and Dutta teaches: The computer-implemented method according to claim 2.
	Hansen in view of Leaders, Jaloree, Dashevskiy, Holub and Dutta does not explicitly teach: wherein the deep learning model is based on at least one of a convolutional neural network and a recurrent neural network.
	However, Frey teaches: wherein the deep learning model is based on at least one of a convolutional neural network and a recurrent neural network ([0054] "It will be appreciated that though an illustrative feedforward network is described herein, the type of neural network implemented is not limited merely to feedforward neural networks but can also be applied to any neural networks, including convolutional neural networks, recurrent neural networks, auto-encoders and Boltzmann machines.").  
The motivation to combine Hansen with Frey is the same rationale as set forth above with respect to claim 3.

Regarding claim 9, Hansen in view of Leaders, Jaloree, Dashevskiy, Holub and Dutta teaches: The computer-implemented method according to claim 1.
Hansen further teaches: the water body parameter ([0076] "The input parameters may include: Reservoir properties: Porosity, Water saturation, Permeability, Skin, Pressure, Temperature of surroundings, Matrix compressibility Fluid properties: Density, Viscosity, Compressibility, Heat capacity, Acid concentration" [0083] “Numerical: Maximum time step” [0084] “Options: Viscosity calculation, Permeability calculation” [0085] “Pump schedule: Rate, Fluid type, Drag reducer concentration, Coiled tubing position”)
	Hansen in view of Leaders, Jaloree, Dashevskiy, Holub  and Dutta does not explicitly teach: wherein the value range of the parameter includes a plurality of discontinuous ranges.
	However, Frey teaches: wherein the value range of the parameter includes a plurality of discontinuous ranges ([0128] "The output of the deep neural network may comprise a probability distribution over a discrete variable for each condition and the variant-induced change for each condition may be computed using the Kullback-Leibler divergence between the computed probabilities for the reference cell variable and the variant cell variable.").  
The motivation to combine Frey with Hansen is the same rationale as set forth above with respect to claim 3.

Regarding claim 13, the claim recites the system of claim 3, and is similarly analyzed.

Regarding claim 14, the claim recites the system of claim 4, and is similarly analyzed.

Regarding claim 18, the claim recites the computer program product of claim 3, and is similarly analyzed.

Regarding claim 19, the claim recites the computer program product of claim 4, and is similarly analyzed.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Leaders, Jaloree, Frey, Dashevskiy, and Holub, Dutta and further in view of Olde et al. (US 2013/0006130 A1, hereinafter Olde).

Regarding claim 6, Hansen in view of Leaders, Jaloree, Dashevskiy, Holub, Dutta and Frey teaches: The computer-implemented method according to claim 3.
	Hansen in view of Leaders, Jaloree, Dashevskiy, Holub, Dutta and Frey does not explicitly teach: wherein the initial parameter of the fluid dynamic model is normalized for training the deep learning model.
	However, Olde teaches: wherein the initial parameter of the fluid dynamic model is normalized for training the deep learning model ([0145] “a) The model may be based upon a relative vascular flow measure R which is calculated based at least on the current parameter P and a normalization value Pi (P_initial), which for instance may be an initial fluid flow parameter value acquired at the beginning of a treatment.").  
In view of the teachings of Olde it would have been obvious for a person of ordinary skill in the art to apply the teachings of Olde to Hansen before the effective filing date of the claimed invention in order to avoid any access failure by proper detection of access flow reduction (cf. Olde [0007] e.g., “Proper detection of access flow reduction may help in carrying out a maintenance procedure on the access thereby avoiding any access failure.”).

Claim(s) 8, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Leaders and Jaloree, Dashevskiy, Holub and Dutta, and further in view of Narr et al. (US 2010/0250216 A1, hereinafter Narr).

Regarding claim 8, Hansen in view of Leaders, Jaloree, Dashevskiy, Holub, and Dutta teaches: The computer-implemented method according to claim 1.
Hansen further teaches: the water body parameter ([0076] "The input parameters may include: Reservoir properties: Porosity, Water saturation, Permeability, Skin, Pressure, Temperature of surroundings, Matrix compressibility Fluid properties: Density, Viscosity, Compressibility, Heat capacity, Acid concentration" [0083] “Numerical: Maximum time step” [0084] “Options: Viscosity calculation, Permeability calculation” [0085] “Pump schedule: Rate, Fluid type, Drag reducer concentration, Coiled tubing position”)
	Hansen in view of Leaders, Jaloree, Dashevskiy, Holub and Dutta does not explicitly teach: wherein the optimal value of the parameter is determined from the estimated value range using a genetic algorithm.
	However, Narr teaches: wherein the optimal value of the parameter is determined from the estimated value range using a genetic algorithm ([0051] e.g., "For example, the properties of the fracture can more efficiently be optimized utilizing a genetic algorithm.").  
Hansen, Leaders, Jaloree, and Narr are analogous art because they are directed to fluid data analysis.  	In view of the teachings of Narr it would have been obvious for a person of ordinary skill in the art to apply the teachings of Narr to Hansen before the effective filing date of the claimed invention in order to accurately determine fracture properties by utilizing dynamic production data and predict fluid flow within the subsurface reservoir (cf. Narr [0002] e.g., “The present invention relates in general to methods, systems, and software for simulating fluid flow and characterizing fractures in a subsurface reservoir, and in particular to methods, systems, and software that utilize dynamic production data to accurately determine fracture properties and predict fluid flow within the subsurface reservoir.”).

Regarding claim 10, Hansen in view of Leaders, Jaloree, Dashevskiy, Holub and Dutta teaches: The computer-implemented method according to claim 1.
	Hansen in view of Leaders, Jaloree, Dashevskiy, Holub, and Dutta does not explicitly teach: further comprising: updating the parameter of the fluid dynamic model with the optimal value in response to a difference between the measured data for the water quality indicator of the second set and the simulated data for the water quality indicator of the second set being above a predetermined threshold.
	However, Narr teaches: further comprising: updating the parameter of the fluid dynamic model with the optimal value in response to a difference between the measured data for the water quality indicator of the second set and the simulated data for the water quality indicator of the second set being above a predetermined threshold ([0075] e.g., "The fracture lengths are then adjusted based on the difference between the simulated flow rates and measured dynamic flow rates" [0051] e.g., "Optimization methods can be used to more efficiently optimize the properties of the fracture such that the simulated fluid flow rates match the measured fluid flow rates … Selection and reproduction of optimal solutions in a generation can be iteratively repeated until a predetermined termination condition is reached.").  
	The motivation to combine Hansen with Narr is the same rationale as set forth above with respect to claim 8.

Regarding claim 15, the claim recites the system of claim 8, and is similarly analyzed.

Regarding claim 20, the claim recites the computer program product of claim 8, and is similarly analyzed.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Ige et al. (US Pub No. 2013/0175030): Modeling the dynamics of a wells flow using machine learning.
Lancaster et al (US Pub No. 2009/0138415): teaches disaster management using models of water quality and machine learning models. 
Ratle et al. (NPL “ Semisupervised neural networks for efficient hyperspectral image classification”) teaches using neural networks to model geographical changes using remote sensing
Liao H, Sun W. (NPL “Forecasting and evaluating water quality of Chao Lake based on an improved decision tree method”): teaches evaluating water quality using machine learning algorithms.
Roehrdanz  et al. (NPL: “Spatial models of sewer pipe leakage predict the occurrence of wastewater indicators in shallow urban groundwater”): Monitoring water quality based on pipe leakage and waster water indicators using machine learning models.
Millie et al. (NPL: “Neural net modeling of estuarine indicators: Hindcasting phytoplankton biomass and net ecosystem production in the Neuse (North Carolina) and Trout (Florida)”) teaches the modeling of water quality indicators using machine learning algorithms.
Jung et al. (US 2012/0013483 A1): teaches a GIS-based computerized system for maintaining a water supply system having a pipe network and a plurality of measuring sensors.
Chen et al. (US 2019/0120049 A1): teaches downhole fluid analysis for estimating fluid compositions and properties based on principal spectroscopy component (PSC) data.
Zhang et al. (“Low-altitude remote sensing platform for estimating suspended sediment concentration in tropical cloudy environment”, 2015, hereinafter Zhang), Zhang [Sec. 1 ¶ 3] teaches “disturbance effects may seriously reduce the estimation accuracy of satellite data” of water quality. Zhang teaches the disturbance variables for the measured data, but fails to expressly teaches the disturbance variables are in a predetermined and the measured data with the disturbance variable measured data in the water body. Rather, Zhang’s teaching is the opposite of the claim 1, which the claim limitation recites disturbance variables do not affect to the measured data.
Li et al. (“Design of a self-tuning controller for local water quality adjustment”, 2014, hereinafter Li), Li [Sec. III ¶ 2] teaches “the current concentration level of the objective water parameter is determined by current and previous input signals, and also influenced by the noise and disturbance.” Li teaches the measured data with the disturbance variable, but fails to expressly teaches the disturbance variables are in a predetermined and the measured data with the disturbance variable measured data in the water body. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN O ALABI/Examiner, Art Unit 2129